Citation Nr: 1222952	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-40 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for residuals of a neck injury.

3.  Entitlement to service connection for a dental disorder for compensation purposes.

4.  Entitlement to service connection for a dental disorder for treatment purposes.  

5.  Entitlement to an evaluation higher than 50 percent for service-connected migraines with loss of concentration.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Veteran represented by:	Stephen L. Bucklin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1993 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  When the Veteran became a resident of the state of Washington, jurisdiction of his case was transferred to the Seattle RO pursuant to his request.  See Veteran's October 2011 statements. 

In March 2012, the Veteran and his wife personally appeared before the undersigned at a hearing held at the Seattle RO in order to provide testimony relevant to his appeal.  A transcript of the Travel Board hearing is associated with the record.  The documents submitted at the hearing that were pertinent to this appeal are merely duplicative of evidence already of record and considered by the RO.  See hearing transcript, page 2.  Thus, no waiver is needed.  

As mentioned at the Board hearing, there was some disagreement as to what issues were on appeal.  The undersigned and the Veteran's attorney agreed that the issues of entitlement to service connection for a right shoulder disorder, a neck disorder, and a dental condition were definitively on appeal.  However, the Veteran's attorney also asserted that the issues of entitlement to service connection for a right upper extremity disorder, tinnitus, and hearing loss were before the Board.  We were unable to come to agreement as to whether those issues were actually on appeal at that time.  Consequently, the undersigned agreed to take testimony as to those three issues until the matter could be resolved.  

Upon review of the record, the Board finds that those additional issues identified by the Veteran's attorney are not before the Board.  The RO denied the claims in a January 2009 rating decision.  The Veteran subsequently filed a timely Notice of Disagreement (NOD) in October 2009, and a Statement of the Case (SOC) was issued in July 2010.  However, the Veteran did not perfect the appeal.  The notice letter sent with the SOC clearly states an appeal had to be filed within 60 days.  It is notable that VA did not subsequently take any action which would reasonably have led the Veteran to believe that any of those claims were on appeal.  See December 2010 Supplemental Statement of the Case which did not address the hearing loss, tinnitus, and right upper extremity issues as on appeal; see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected).  The only issues that are certified for appellate review are entitlement to service connection for a right shoulder disorder, a neck disorder, and a dental condition.  For these reasons, we conclude that the claims for service connection of a right upper extremity disorder, tinnitus, and hearing loss are not within the scope of this appeal. 

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of: 1) entitlement to service connection for a dental disorder for treatment purposes; 2) entitlement to an evaluation higher than 50 percent for migraines with loss of concentration; and 3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A preponderance of the evidence weighs against finding that the Veteran sustained injury to his right shoulder during his period of active military service.

2.  A preponderance of the evidence weighs against finding that the Veteran sustained injury to his neck during his period of active military service or that arthritis manifested within a year of active service.

3.  The Veteran received dental treatment during active service, including for periodontitis, pericoronitis, and a resulting tooth extraction.  Compensation is not available for the Veteran's claimed periodontal disease and residuals related thereto under VA regulation.  There is no allegation or evidence of in-service dental trauma.  


CONCLUSIONS OF LAW

1.   The Veteran's claimed right shoulder disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The Veteran's claimed residuals of a neck injury, to include degenerative disc disease of the cervical spine, was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

3.  The criteria for establishing service connection for a dental disorder for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

An error in VCAA notice should not be presumed prejudicial, and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As will be explained below, neither the Veteran, his former attorney, nor his current attorney has alleged prejudicial error and, upon review of the record, we find that none has otherwise been shown.  

The RO, in a May 2008 notice letter, advised the Veteran that he may submit evidence showing that his claimed disorders existed from military service to the present time and described the types of information and evidence that he should submit in support of his claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  The RO further explained how VA determines the disability rating and the effective date, which satisfied Dingess notice requirements.  

The Board notes that the May 2008 notice letter was sent before the initial denial of the claims and adequately satisfied VCAA notice requirements with respect to the Veteran's claims.    

The record further reflects that the Veteran has been provided with a copy of the above rating decision, the SOC, and the SSOC, which cumulatively included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Moreover, neither the Veteran nor his attorney has alleged any prejudice with respect to the notice received for the claims.  The Veteran has been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claims during the course of this appeal.

In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) and service dental records are included in the claims folder.  Also, treatment records adequately identified as relevant to the Veteran's claims have been obtained, to the extent possible, and are associated with the record.  There are no additional pertinent records found in the Veteran's electronic file through the Virtual VA system upon review.  The records therein are merely duplicative of evidence already in the physical claims file.  Furthermore, records from the Social Security Administration (SSA) pertinent to the Veteran's award of benefits have been obtained and are of record.    

The Board notes that no medical examination was provided and no medical opinion was obtained with respect to the Veteran's claimed disorders.  However, for reasons explained in greater detail below, we do not find the Veteran's account of having sustained injury to the neck or right shoulder in service and having experienced problems thereafter to be credible.  Therefore, a remand to provide the Veteran with a medical examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Regarding the Veteran's dental disorder, no dental examination or medical opinion is needed in this case.  The Veteran's service records are sufficient to evaluate the Veteran's claim.  

The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Service connection

The Board has thoroughly reviewed all the evidence in the evidentiary record, to include records located in the Veteran's "Virtual VA" folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Right shoulder disorder and residuals of a neck injury

The Veteran seeks entitlement to service connection for a right shoulder disorder and a neck disorder.  

The Board initially notes that there is ample evidence of a current right shoulder disorder, as well as a neck disorder, included in the evidentiary record.  Regarding the right shoulder, a private treatment record includes an impression of shoulder strain, and an April 2008 health record includes right shoulder synovitis among the Veteran's active problems.  Regarding the neck, a November 2008 magnetic resonance imaging (MRI) report reveals an impression of mild cervical spondylosis most pronounced at the level of C5-C6, mild multilevel neural foraminal narrowing, and right C5-C6 synovial cyst that displaces the nerve root.  A subsequent MRI of the cervical spine dated in July 2009 reveals mild disc degenerative changes of the cervical spine at C5-C6.    

Because the Veteran is shown to have current right shoulder and neck disorders, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence.

The Veteran's attorney argued at the Board hearing that the Veteran injured both his right shoulder and neck during a serious altercation that took place in October 1994, which was during his period of active military service.  See hearing transcript, pages 4-11.  The Veteran himself has also submitted evidence during the course of this appeal wherein he has asserted that he sustained injury to his right shoulder and neck during service and he is competent to report such injury.  However, for reasons explained in greater detail below, the Board does not find the assertion of in-service right shoulder or neck injury to be credible.     

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

As detailed below, the Veteran has not only provided inconsistent statements pertaining to his history of right shoulder injury and neck injury but there is also inconsistency with other evidence of record, to include evidence contemporaneous to service, regarding the Veteran's assertion of in-service right shoulder and neck injury.  

Upon review of the Veteran's statements regarding alleged injury, the Board notes several inconsistencies as detailed below.   

First, the Veteran has made inconsistent statements regarding the treatment following the alleged injury in service.  

In April 2008, the Veteran told a private treating physician that he injured his right shoulder while at work at a base in Korea in 1995.  He recalled the injury as a sharp penetrating pain lasting for several days and stated that he was not able to see a physician at that time.  He then reported that the pain gradually worsened.  

Similarly, in September 2008, the Veteran told his chiropractor that he injured his right shoulder and neck when he pulled on a tire iron that slipped while working as a mechanic in the Army in 1995.  He stated that he has had problems in the area since that time that has gradually worsened through the years.   

However, when he told his treating orthopedist of the alleged in-service injury in October 2008, he stated that he underwent some therapy and even had some acupuncture, which helped "a bit" but continued to have difficulty.    

The Veteran's statement to his orthopedist regarding the treatment received following the alleged injury in service clearly contradicts his earlier statement that he did not receive treatment in service following the injury.   

Second, the Veteran has related the onset of his right shoulder and neck pain to post-service injury, rather than service, at various times during the course of this appeal.  For example, in June 2009, the Veteran mentioned serving in the Army for three years when reporting his history, but he made absolutely no mention of in-service injury.  Rather, he reported that he injured his shoulder while working as a civilian at Tinker Air Force Base, after which he became "disabled," and further that he reportedly "did not have any trouble at his job" at Tinker Air Force Base (AFB) until a neck injury while lifting a part in 2007.  In fact, the award of disability benefits from the Social Security Administration was based, in part, on chronic pain and stiffness of the neck and shoulders secondary to a work-related injury in 2007.  

Furthermore, he was evaluated by a physician in January 2009 to determine whether he had a work-related injury.  The first page of the report lists the employer as "Tinker Air Force Base" and concludes that the diagnosed conditions (which included muscle tendon unit strain of the neck and upper back, soft tissue lesion and/or deranged disc of the cervical spine, and right shoulder strain and internal derangement) "arose out of and in the course of [the Veteran's] employment with the above employer."  The "employer", as noted, was identified as Tinker Air Force Base.  Although this physician's report identified under the heading "Previous Relevant History" a lower back injury in 1995 and a left shoulder injury from a fall in 1994, there was no mention whatsoever of a cervical spine or right shoulder injury during service.  Rather, such injuries were described as having occurred during his civilian employment at Tinker Air Force Base.

Similarly, at a May 2010 vocational rehabilitation evaluation, the Veteran reported that he injured his right shoulder in January 2007 due to repetitive heavy lifting.  While he mentioned having sustained shoulder injury in service, he stated that he injured the left shoulder, not the right shoulder.  He also reportedly made a full recovery from that injury.  This certainly appears to be consistent with the documentation in service, which documents a left shoulder injury - not a right shoulder injury - as explained below.      

Third, the Veteran's statements alleging in-service injury to the neck and right shoulder are inconsistent with the evidence contemporaneous to service.  

The Veteran's STRs are completely devoid of any complaint, finding, or treatment for a neck or right shoulder injury in service.  In this regard, the Board particularly notes that October 1994 treatment records reveal that the Veteran sustained multiple injury related to a physical assault that took place on October 5, 1994.  However, there is absolutely no indication of right shoulder injury or neck injury.  The October 5, 1994 emergency care and treatment record notes that the Veteran had minor abrasions of the bilateral upper extremities but makes no mention of a right shoulder injury.  Indeed, a treatment note dated nineteen days later reveals that the Veteran's left shoulder was injured as a result of the assault.  There was absolutely no mention of a right shoulder injury.  Regarding the neck, the Board notes that the Veteran's spine was noted to be non-tender and without lesion on examination and his back only showed a left flank abrasion when he initially sought emergency treatment following the assault.  Two days later, the Veteran even denied having any neck pain or tightness.  Although he was advised to return to the emergency room if his symptoms worsened or if he experienced stiffness in the neck, there is no indication that he subsequently experienced any symptoms involving the neck.  In this regard, it is notable that the Veteran's neck, spine, and upper extremities were all clinically evaluated as normal at the separation examination almost two years after the assault, and he made no mention of having neck or right shoulder problems at that time.  

Thus, the clinical documentation contemporaneous to service, which is completely devoid of any mention of neck or right shoulder injury despite seeking treatment for various physical ailments to include those related to the October 1994 assault, clearly contradicts the Veteran's more recent assertion that he sustained in-service injury to his right shoulder and neck, which was first made when he filed his claims seeking service-connected compensation benefits.  There is no indication that the Veteran's STRs are incomplete, and the Veteran did receive treatment for various physical injuries during service to include after the assault.  Thus, it is likely that such injuries would have ordinarily been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-441 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as fact finder, to draw a reasonable inference).

The Board further notes that the Veteran's own statement approximately three months before separation from service contradicts his more recent allegation of in-service neck and right shoulder injury which reportedly occurred in 1994 or 1995 and experiencing a continuity of symptomatology thereafter.  On the June 1996 separation report of medical history, the Veteran described his present health as "good" and specifically checked "No" when asked if he ever had or then had swollen or painful joints, painful or "trick" shoulder, or recurrent back pain at that time.  

Thus, in summary, we note that the Veteran has provided inconsistent statements during the course of this appeal regarding the treatment following his alleged in-service injury.  He has both stated that he received treatment in service with no improvement and did not receive any treatment in service following the alleged injury.  The record also reflects that he has related the onset of his right shoulder and neck problems to a 2007 work-related injury.  While the Board observes that there are some medical records showing treatment for the right shoulder and neck complaints beginning in 2004 (prior to the work-related injury), there is no complaint of any such problems shown until approximately eight years after service.  Furthermore, the documentation contemporaneous to service, to include the Veteran's own statement a mere three months before separation, contradicts the allegation of in-service injury.  For these reasons, we do not find the Veteran's account of in-service right shoulder or neck injury to be credible evidence.  

In this regard, the Board recognizes that a treating physician found that the Veteran's right shoulder injury with subsequent pain to the shoulder and neck area was consistent with the history of in-service injury as reported by the Veteran.  See April 2008 private clinical note.  However, for reasons explained above, we do not find the Veteran's account of in-service injury to be credible.  For that reason, the physician's conclusion is afforded no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate).  Moreover, the April 2008 opinion was based on a very inaccurate medical history.  The only injury the Veteran alleged was one received in 1995, yet he failed to report the rather significant work-related injuries received in 2007 for which he was declared disabled.  The physician obviously had an incomplete history before him. 

Regardless of whether the Veteran purposely provided a false history of in-service injury or unintentionally did so because of difficulty with comprehension due to poor English or poor memory due to depression (see September 2008 dentistry note and May 2010 vocational rehabilitation evaluation), the ultimate conclusion is that his statements are simply not credible evidence.  Moreover, to a large extent, as discussed above, there are objective documents that clearly refute his reported history.  Because of the inconsistency, and the lack of any corroborating evidence, the Board finds that the Veteran's allegations have limited, if any, probative value.

Accordingly, after weighing the lay and medical evidence pertinent the claims, the Board finds that the preponderance of the evidence is against finding that the Veteran sustained a right shoulder and/or neck injury in service, and has experienced right shoulder and neck problems since service.  The Veteran's account of in-service injury is not credible.  Further, the first documentation of right shoulder and neck problems is not shown until many years after service.  

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claims for service connection for a right shoulder disorder and residuals of a neck injury, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The claims are denied.  

Dental disorder for compensation purposes

The Veteran also seeks service connection for a dental disorder.  He specifically asserts that the periodontal disease for which he received treatment in service has progressed over the years and is now severe.  See October 2008 submissions.  The Veteran has reported that his teeth are now falling out.  See September 2008 VA primary care H & P note.    

The service dental records show that the Veteran entered service in October 1993 and dental examination performed later that month revealed complaint of swollen gums for several days.  He was scheduled for a pulpectomy for Tooth 8 at that time.  Two days later, he was diagnosed with mild to moderate periodontitis and referred to hygiene for gross scale.  In June 1994, the Veteran was again treated for gross scale.  Nearly a year later, in August 1995, the Veteran presented with complaint of pain in the wisdom tooth (Tooth 32) and was assessed with and treated for pericoronitis.  Tooth 32 was extracted in September 1995.   

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  (Emphasis added.)  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

In this case, the Veteran does not contend and the evidence does not show that he had dental trauma while on active duty.  Instead, the Veteran contends that he is entitled to service connection for his periodontal disease and any associated residuals, to include loss of teeth, on the bases that periodontitis was diagnosed and treated in service and has advanced since that time.  Although service dental records confirm that he was treated for bleeding and swollen gums and had Tooth 32 extracted during active service, service-connected compensation benefits for a dental disorder are not available for periodontal disease or loss of teeth related thereto.  

For these reasons, the Board finds that a preponderance of the evidence weighs against the Veteran's claim.  It is neither claimed nor shown that the Veteran had in-service dental trauma.  The periodontal disease that the Veteran was treated for during active duty, while potentially service-connectable for treatment purposes, is not service-connectable for compensation purposes.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, supra.






[Continued on Next Page]
ORDER

1.  Entitlement to service connection for a right shoulder disorder is denied.

2.  Entitlement to service connection for residuals of a neck injury is denied.

3.  Entitlement to service connection for a dental disorder for compensation purposes is denied.


REMAND

Upon review of the record, we find that the issues of entitlement to service connection for a dental disorder for treatment purposes, entitlement to an increased rating for migraines with loss of concentration, and entitlement to a TDIU must be remanded for reasons explained below.

Dental disorder for treatment purposes

The record shows that the RO explained to the Veteran in the May 2008 notice letter that a claim of service connection for a dental condition for treatment purposes had been referred to the Oklahoma City VA Medical Center (VAMC), which was to evaluate that claim separately.  In September 2008, the Veteran telephoned the Fort Worth dental eligibility clerk to inquire of his dental eligibility, apparently after being told to contact the clinic by the Oklahoma City VAMC.  The clerk explained that the Veteran should be contacted by the Oklahoma City VA Compensation and Pension section in order to schedule him for an examination and adjudicators would determine his eligibility based on examination results.  See September 15, 2008 dentistry note.  However, it is unclear from the record whether any further action was taken with respect to the claim by the dental clinic.  It does not appear that the issue was ever adjudicated.  For these reasons, we find that the issue of entitlement to service connection for a dental disorder for treatment purposes must be remanded.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  

Increased rating for migraines and TDIU

In the September 2011 rating decision, in pertinent part, the Veteran's claims for entitlement to an increased rating for migraines and entitlement to a TDIU were denied.  The Veteran was notified of the decision in October 2011.  In March 2012, the day of the Board hearing, the Veteran through his attorney filed a NOD with respect to the decision.  See March 2012 VA Form 21-4138 and Board hearing transcript, page 2.  However, an SOC has not yet been issued.

Upon consideration of the foregoing, the Board notes that the March 2012 NOD was received by the RO within one year of the September 2011 rating decision and is, thus, timely.  38 U.S.C.A. § 7105.  Because a timely NOD has been submitted, a remand is required in order to provide the Veteran with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran must submit a timely substantive appeal in order for these issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claim of service connection for a dental disorder for treatment purposes to the appropriate VA dental clinic for appropriate action, to include adjudication if it has not yet been accomplished.  Documentation of any adjudication should be included in the record.   

2.  If the decision concerning entitlement to service connection for a dental disorder for treatment purposes is adverse to the Veteran and he files a timely notice of disagreement, undertake all actions required by 38 C.F.R. § 19.26, including issuance of an SOC, so that the Veteran may have the opportunity to perfect an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.  

3.  Provide the Veteran with an SOC with respect to the issues of entitlement to an increased rating for migraines and entitlement to a TDIU, to include notification of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, these issues should be returned to the Board for appellate review.

The purpose of this remand is to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


